REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/22/2021, with respect to the specification objections have been fully considered and are persuasive.  The objections to the specification have been withdrawn. 

Applicant’s arguments, filed 10/22/2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 

Applicant’s arguments, filed 10/22/2021, with respect to the claim objections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowance / allowable subject matter: 
See Final Rejection mailed 07/30/2021 re: applicants’ arguments.

The examiner notes that Ren teaches that the rate of crystallization, which both Ren and Cornings desire to inhibit, is temperature dependent, and the examiner believes there is a positive motivation to decrease the temperature of the perovskite precursor + solvent in NPL Cornings in order to inhibit crystallization. However, the combination of “subsequently treating the precursor film in a coolant bath, thereby sharply freezing the solvent containing solutes of the precursor, and increasing temperature of the substrate with the precursor film to a temperature above the melting point of the solvent of the precursor” is not in the prior art, and, moreover, it is a seemingly convoluted way to achieve the benefit described in the prior art, namely, decreasing the temperature of the solvent + perovskite precursor in order to inhibit crystallization. If there was prior art using the anti-solvent method including freezing then thawing the solvent + perovskite precursor, there would be such a suggestion, but no such prior art exists.
There does exist prior art on freeze-drying, e.g. CN-109545975-A, however, this is at reduced pressure, and does not feature use of a gas gun, and examiner has determined this is not pertinent to the instant claims.
It’s worth noting that CN-110600616A-A, claims substantially the same subject matter, but is not prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721